DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 04/26/2022 places the Application in condition for allowance.

Status of the Rejections
Due to Applicant’s amendment to claims 1, 16-17 and 19-20, all rejections from the Office Action mailed on 02/10/2022 are withdrawn.  Claims 1, 16-17 and 19-20 are allowable over the art of record.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles S. Stein on 04/29/2022.
The application has been amended as follows: 
In claim 1, at lines 6-7, changed “a p-type conductivity” to “the p-type conductivity”.
In claim 1, at line 10, changed “a fifth covering layer” to “a first covering layer”.
In claim 1, at line 11, changed “a fifth electrode” to “a first electrode”.
In claim 1, at line 11, changed “the fifth covering layer” to “the first covering layer”.
In claim 16, at line 5, changed “a sixth covering layer” to “a second covering layer”.
In claim 16, at line 3, changed “one side” to “another side”.
In claim 16, at line 6, changed “a sixth electrode” to “a second electrode”.
In claim 16, at line 6, changed “the sixth covering layer” to “the second covering layer”.
In claim 17, at line 3, changed “the surface of one side” to “a surface of another side”.
In claim 17, at line 8, changed “a sixth covering layer” to “a second covering layer”.
In claim 17, at line 9, changed “a sixth electrode” to “a second electrode”.
In claim 17, at line 9, changed “the sixth covering layer” to “the second covering layer”.
In claim 17, at line 12, changed “the sixth covering layer” to “the second covering layer”.
In claim 20, at line 3, changed “each of the solar cell” to “each of the plurality of the solar cells”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Lee (US 2012/0024370 A1)discloses a crystalline silicon solar cell (figures 2-5 and 6E) ([0076] discloses about crystalline silicon type solar cell), comprising a gallium oxide layer (first passivation layer 400 which is made of Ga2O3) ([0062] and [0085]) in direct contact with a P-type silicon layer (second semiconductor layer 200 which is a p-type semiconductor layer) ([0045]) in the crystalline silicon solar cell (see figures 2-5 and 6E).
Kataoka et al. (US 2004/0171187 A1) discloses a photovoltaic module (solar cell module a shown in figure 2) ([0033] and [0048-0063])), comprising a cover plate (transparent surface member 403 as shown in fig. 2 – [0048]), a first encapsulant film (transparent sealing resin 402 as shown in fig. 2 – [0048]), a cell string (plurality of photovoltaic devices 401 as shown in fig. 2 – [0048]), a second encapsulant film (sealing resin 404 as shown in fig. 2 – [0048]) and a backplane (back surface member 405 as shown in fig. 2 – [0048]) disposed in sequence (see figure 2), the cell string comprises a plurality of solar cells (photovoltaic devices 401), and wherein the solar cell is a crystalline silicon solar cell ([0050]).  However, Kataoka does not explicitly disclose that the crystalline silicon solar cell comprising a gallium oxide layer in direct contact with a P-type silicon layer in the crystalline silicon solar cell.
CN 104471718 A discloses a crystalline silicon solar cell wherein a gallium oxide layer in direct contact with the p-type silicon layer (figures 6-10, [0071-0082], [0273-0278], and [0310-0341]).
However, the search did not reveal any pertinent art that alone or in combination discloses that the crystalline silicon solar cell comprises: a crystalline silicon substrate having a P-type conductivity, a first tunneling passivation layer arranged on a surface of one side of the crystalline silicon substrate, a first doped silicon layer arranged on the first tunneling passivation layer and having a P-type conductivity, a gallium oxide layer arranged on the first doped silicon layer, a fifth covering layer arranged on the gallium oxide layer, and a fifth electrode arranged on the fifth covering layer and in contact with the first doped silicon layer; wherein the first doped silicon layer covers a partial region of the first tunneling passivation layer, and the gallium oxide layer is also arranged at a region of the first tunneling passivation layer where the first doped silicon layer is not arranged.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721